Citation Nr: 1829529	
Decision Date: 06/22/18    Archive Date: 07/02/18

DOCKET NO.  15-00 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to April 1986.

This case comes on appeal to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed before a decision can be reached for the Veteran's claims.

The current medical is unclear as to the nature, onset, and etiology of the Veteran's claimed psychiatric disorder.  The most recent January 2016 VA opinion notes the Veteran's reported history of psychiatric symptomatology during childhood but does not adequately address whether any of the Veteran's psychiatric diagnoses preexisted his military service.  Further, the medical examiner failed to provide an opinion as to the etiology of the Veteran's diagnosed schizophrenia.  Finally, none of the opinions of record adequately address whether the Veteran's psychiatric diagnoses are related to service, to include his duties as a parachutist, or whether the diagnosed disorders were caused or aggravated by a service-connected disability.  
Accordingly, a new examination and opinion are needed to develop the record further.  

The Board also finds that the current evidence of record is inadequate to resolve the claim for service connection for a back condition, and as a result, a new examination and opinion are needed.  The July 2015 VA back examination found that the Veteran had never been diagnosed with a back condition.  However, the Veteran's September 2014 VA back examination notes a diagnosis of a chronic lumbosacral strain with mild degenerative disc disease.  Furthermore, while both back examinations address direct service connection, they do not address secondary service connection or aggravation.  Additionally, neither examination adequately address the Veteran's lay contentions that he experienced symptoms associated with his back due to parachute jumps and that his symptoms have continued since service.  Accordingly, a new examination and opinion are needed that adequately address the evidence of record.

Finally, on remand, the AOJ should attempt to obtain all outstanding medical records related to the claims, to include records from Edelman Community Mental Health Clinic (identified by the Veteran during the March 2014 VA mental disorders examination).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records that are pertinent to the claims.

2.  Ask the Veteran to provide a release for any outstanding medical records of any private treatment, to include the Edelman Community Mental Health Clinic.  All attempts to obtain these records should be documented in the claims file.  If any of the requested records are unavailable and it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the electronic record and the Veteran should be so notified.

3.  Provide the Veteran a new examination by an appropriate examiner for his psychiatric disorder claim.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.

Based on the results of the examination and the review of the other pertinent evidence of record, the examiner must identify each acquired psychiatric disorder that has been present during the period of the claim.

(a)  With respect to each identified, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present during the Veteran's active service and if so, whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.

(b)  With respect to each psychiatric disorder present during the period of the claim that the examiner believes existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of service.  

(c)  With respect to any psychiatric disorder that the examiner believes did not preexist the Veteran's entrance onto active duty, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during active service or is related to the Veteran's service, to include his parachutist experience.

(d)  With respect to any psychiatric disorder that the examiner believes did not preexist the Veteran's entrance onto active duty, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder was caused or is aggravated by the Veteran's service-connected right knee disability, left foot disability, and/or any other service-connected disability.

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.

4.  Provide the Veteran a new examination by an appropriate examiner for his low back disorder claim.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.

Based on the results of the examination and the review of the other pertinent evidence of record, the examiner must identify each low back that has been present during the period of the claim.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder had its onset during active service or is related to service, to include the Veteran's parachutist experience.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disorder was caused or aggravated by the Veteran's service-connected right knee disability or left foot disability (to include by any altered gait associated with those disorders) and/or any other service-connected disability.

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

